Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed December 03, 2020 amends claims 1-20. Claims 1-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishidai (US 2013/0237189 A1) (hereinafter Nishidai) in view of Wadhwani (US 2016/0267730 A1) (hereinafter Wadhwani).

               Regarding claim 1, Nishidai discloses  a method comprising:
 communicatively linking an onboard diagnostic interface device with an engine control unit of a vehicle (Fig. 1 and 3, communication system 1, vehicle 10, portable machine 20, portable terminal 30, paragraph 0096, vehicle control unit 14, controls on-board apparatuses or acquires vehicle information, paragraph 0058-0061, portable machine 20 functions as key of vehicle 10, portable machine 20 includes key unique to vehicle 10, and typically physical key of vehicle 10 (i. e., tangible key as replacement key)) and with a mobile, handheld device (paragraph 0028 and 0063, use portable terminal 30- portable phone, smartphone, portable information terminal (PDA)); 
communicatively linking, via one or more communication networks, the handheld device with a back-end programming machine that is remotely located from the vehicle 
communicating identifying information about the vehicle to the programming machine via the interface device, the handheld device, and the one or more communication networks (paragraph 0028 and 0063, predetermined application program for vehicle 10 and use portable terminal 30- portable phone, smartphone, portable information terminal (PDA)); 
determining, at the programming machine, one or more actions and programming information needed to program the engine control unit of the vehicle to accept a tangible replacement key to activate the vehicle (paragraph 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, para 0068-0069, vehicle program is activated, vehicle 10 performs control operation, based on received control description, paragraph 0093, vehicle program creates a control description for vehicle 10 or instruction therefor, based on a user's operation (lock of a door, start of an engine)); and 
sending the one or more actions and programming information from the programming machine to the handheld device (paragraph 0077, vehicle communication unit 11 transmits communication identification code to portable machine communication unit 21, paragraph 0063, predetermined application program for vehicle 10 and use portable terminal 30- portable phone, smartphone, portable information terminal (PDA)), 
wherein the engine control unit of the vehicle is programmed to accept the tangible replacement key to activate the vehicle using the one or more actions and programming information (paragraph 0082, portable terminal changed frequently and physical key of vehicle 10 (i. e., tangible key as replacement key)). 
Nishidai specifically fails to disclose vehicle to the programming machine via the communication network.
In analogous art, Wadhwani discloses vehicle to the programming machine via the communication network e (Fig. 2, SmartKey fob 286b, paragraph 0034, system use credentials, and/or actual software components for the SmartKey FOB (i.e., tangible), paragraph 0124-0125, device associated by device ID is a vehicle and smart key configured to pass information from vehicle via mobile phone, paragraph 0017, SmartKey fob with additional peripheral devices interconnected to a number of user peripheral devices (e.g., programmable for changing functions under different contexts) 111a-c, para 151-152, device setting update, a software update. and The medium of 18, wherein the key server is an OEM key server).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicle portable machine (as an "FOB") of a vehicle user communicates with a vehicle through radio waves disclosed by Nishidai to use programmable device in communication with the processor and configured to communicate with outside devices  as taught by Wadhwani to use SmartKey fob and cause SmartKey application or component to instantiate unlock vehicle feature and re-program SmartKey fob for making access to the features and data more reliable and secure [Wadhwani, paragraph 0018].
Regarding claim 2, Nishidai discloses the method of claim 1, wherein the handheld device is a mobile phone (paragraph 0063, portable terminal 30 include a portable phone, a smartphone, a portable information terminal (PDA)).
Regarding claim 3, Nishidai discloses  the method of claim 1, wherein, prior to programming the engine control unit of the vehicle to accept the tangible replacement key to activate the vehicle, the engine control unit is restricted to only accepting another previous tangible key to activate the vehicle (paragraph 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, para 0011, vehicle determines whether or not registration of key code is correct, and completes registration if this registration correct, para 0070, system prevents communication identification code from being reused and restrict use, para 0093, vehicle program creates control description for vehicle 10 or instruction therefor, based on user's operation (lock of door, start of engine). 
Regarding claim 4, Nishidai discloses the method of claim 1, wherein communicatively linking the interface device with the handheld device (Fig. 3, para 09, 0016, system use public line network, transmits signal to on-board controller in vehicle through portable machine) includes one or more of: 
establishing a wireless communication connection between the interface device and the handheld device, or connecting the interface device and the handheld device with one or more wires or cables (para 07, portable phone as interface through an FOB), or connecting the interface device and the hand-held device with one or more wires or cables (paragraph 0060, portable terminal 30 communicate with vehicle 10 through telephone line (i. e., wired connection)). 
Regarding claim 5, Nishidai discloses the method of claim 1, wherein communicatively linking the handheld device with the programming machine includes establishing a wireless communication connection between the handheld device and the one or more communication networks (Fig. 3, para 09, 0016, system use public line network, transmits signal to on-board controller in vehicle through portable machine). 
Regarding claim 6, Nishidai discloses the method of claim 1, wherein communicating the identifying information about the vehicle to the programming machine via the interface device includes obtaining the identifying information from the engine control unit using the interface device, wherein the identifying information includes at least a vehicle identification number (paragraph 0069, identification code matches a most recent communication identification code, the vehicle 10 performs a control operation, based on the received control description, paragraph 0064-0065, vehicle 10 generates a new communication identification code, identification code serving as a key with which the vehicle 10 authenticates).
Regarding claim 7, Nishidai fails to disclose the method of claim 1, wherein determining the one or more actions and programming information needed to program the engine control unit of the vehicle to accept the tangible replacement key includes using the identifying information about the vehicle to select the one or more actions and programming information from among different sets of actions and programming information that are associated with different vehicles.
In analogous art, Wadhwani discloses the method of claim 1, wherein determining the one or more actions and programming information needed to program the engine control unit of the vehicle to accept the tangible replacement key includes using the identifying information about the vehicle to select the one or more actions and programming information from among different sets of actions and programming information that are associated with different vehicles  (para 151-152, device setting update, a software update. and The medium of 18, wherein the key server is an OEM key server , Fig. 2, SmartKey fob 286b, paragraph 0124-0125, device associated by device ID is a vehicle and smart key configured to pass information from vehicle via mobile phone, paragraph 0017, SmartKey fob programmable for changing functions under different contexts 111a-c)and programming information from among different sets of actions and programming information that are associated with different vehicles (para 0129, smart key apparatus transfer settings used for first vehicle to second vehicle, para 0249, settings for first vehicle applied to second vehicle via key fab and mobile phone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicle portable machine (as an "FOB") of a vehicle user communicates with a vehicle through radio waves disclosed by Nishidai to use programmable device in communication with the processor and change settings for a first vehicle can be applied to a second vehicle via said key fab and a mobile phone as taught by Wadhwani to use SmartKey fob and cause the SmartKey application/component to change settings for a first vehicle can be applied to a second vehicle via said key fab and a mobile phone for making access to the features and data more reliable and secure [Wadhwani, paragraph 0249].
Regarding claim 8, Nishidai discloses  the method of claim 1, wherein the one or more actions that are sent to the handheld device include operations to be performed by an operator of the handheld device using the vehicle (para 0059, transmits/receives various commands, information, and the like through communications, para 0062, portable machine 20 receive command, information, or transmitted from vehicle 10).
Regarding claim 9, Nishidai discloses the method of claim 1, further comprising sending one or more of an indication that the engine control unit was successfully programmed to accept the tangible replacement key or a location of the vehicle when the engine control unit was programmed to accept the tangible replacement key from the engine control unit to the programming machine via the interface device, the handheld device, and the one or more communication networks (paragraph 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, paragraph 0061, system triggers machine 20 and vehicle 10 to initiate authentication process and if authentication process successfully completed based on code verification, paragraph 0069, transmits command with identification code and identification code matches, vehicle 10 performs control operation).
Regarding claim 10, Nishidai discloses a method comprising: 
communicatively linking, via one or more communication networks, an onboard diagnostic interface device with an engine control unit of a vehicle and with a back-end programming machine that is remotely located from the vehicle (Fig. 1 and 3, communication system 1, vehicle 10, portable machine 20, portable terminal 30, paragraph 0096, vehicle control unit 14, controls on-board apparatuses or acquires vehicle information, paragraph 0058-0061, portable machine 20 functions as key of vehicle 10, portable machine 20 includes key unique to vehicle 10, and typically physical key of vehicle 10 (i. e., tangible key as replacement key)); 
communicating identifying information about the vehicle to the programming machine via the interface device and the one or more communication networks (Fig. 3, para 0096, vehicle control unit 14 transmits or acquired vehicle information, or the like to terminal 30 and FOB 20 through vehicle communication unit 11, Fig. 3, para 0009, 0016, system transmits signal to an on-board controller in a vehicle through portable machine communication unit that conducts wireless communications); 
determining, at the programming machine, programming information needed to program the engine control unit of the vehicle to accept a tangible replacement key to activate the vehicle (paragraph 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, paragraph 0068-0069, vehicle program is activated, vehicle 10 performs a control operation, based on the received control description, paragraph 0093, vehicle program creates a control description for vehicle 10 or instruction therefor, based on a user's operation (lock of a door, start of an engine); 
sending the programming information from the programming machine to the interface device (para 0077, vehicle communication unit 11 transmits communication identification code to portable machine communication unit 21); and 
programming the engine control unit of the vehicle to accept the tangible replacement key to activate the vehicle using the programming information (paragraph 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, para 0082, portable terminal changed frequently and setting of portable machine to vehicle program in portable terminal needs transferred to new portable terminal replaced by new, para 0014, portable terminal replaced by a new one).
Nishidai specifically fails to disclose vehicle to the programming machine via the communication network.
In analogous art, Wadhwani discloses vehicle to the programming machine via the communication network (Fig. 2, SmartKey fob 286b, paragraph 0124-0125, device associated by device ID is a vehicle and smart key configured to pass information from vehicle via mobile phone, paragraph 0017, SmartKey fob with additional peripheral devices interconnected to a number of user peripheral devices (e.g., programmable for changing functions under different contexts) 111a-c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicle portable machine (as an "FOB") of a vehicle user communicates with a vehicle through radio waves disclosed by Nishidai to use programmable device in communication with the processor and configured to communicate with outside devices  as taught by Wadhwani to use SmartKey fob and cause the SmartKey application/component to instantiate unlock vehicle feature and re-program SmartKey fob for making access to the features and data more reliable and secure [Wadhwani, paragraph 0018].
 Regarding claim 11, Nishidai discloses the method of claim 10, wherein, prior to programming the engine control unit of the vehicle to accept the tangible replacement key to activate the vehicle, the engine control unit is restricted to only accepting another previous tangible key to activate the vehicle (paragraph 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, paragraph 0011, vehicle determines whether or not registration of key code is correct, and completes registration if this registration correct, para 0070, system prevents communication identification code from being reused and restrict use again, para 0093, vehicle program creates control description for vehicle 10 or instruction therefor, based on a user's operation (lock of door, start of engine).
Regarding claim 12, Nishidai discloses the method of claim 10, wherein communicatively linking the interface device with the programming machine includes establishing a wireless communication connection between the interface device and the one or more communication networks (paragraph 0007, portable phone as an interface through an FOB, paragraph 0009, 0016, system use public line network, and transmits signal to an on-board controller in a vehicle through portable machine communication unit that conducts wireless communications). 
Regarding claim 13, Nishidai discloses the method of claim 10, wherein communicating the identifying information about the vehicle to the programming machine via the interface device includes obtaining the identifying information from the engine control unit using the interface device, wherein the identifying information includes at least a vehicle identification number (paragraph 0069, identification code matches a most recent communication identification code, the vehicle 10 performs a control operation, based on the received control description, paragraph 0064-0065, vehicle 10 generates a new communication identification code, identification code serving as a key with which the vehicle 10 authenticates).
Regarding claim 14, Nishidai fails to disclose the method of claim 10, wherein determining the programming information needed to program the engine control unit of the vehicle to accept the tangible replacement key includes using the identifying information about the vehicle to select the programming information from among different sets of programming information that are associated with different vehicles.
In analogous art, Wadhwani discloses the method of claim 10, wherein determining the programming information needed to program the engine control unit of the vehicle to accept the tangible replacement key includes using the identifying information about the vehicle to select the programming information from among different sets of programming information that are associated with different vehicles (para 151-152, device setting update, a software update. and The medium of 18, wherein the key server is an OEM key server , Fig. 2, SmartKey fob 286b, para 0124-0125, device associated by device ID is a vehicle and smart key configured to pass information from vehicle via mobile phone, para 0129, smart key apparatus transfer settings used for a first vehicle to a second vehicle, para 0249, settings for first vehicle applied to a second vehicle via said key fab and mobile phone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicle portable machine (as an "FOB") of a vehicle user communicates with a vehicle through radio waves disclosed by Nishidai to use programmable device in communication with the processor and change settings for a first vehicle can be applied to a second vehicle via said key fab and a mobile phone as taught by Wadhwani to use SmartKey fob and cause the SmartKey application/component to change settings for a first vehicle can be applied to a second vehicle via said key fab and a mobile phone for making access to the features and data more reliable and secure [Wadhwani, paragraph 0249].
Regarding claim 15, Nishidai discloses the method of claim 10, further comprising sending additional information from the engine control unit to the programming machine via the interface device and the one or more communication networks wherein the additional information includes one or more of an indication that the engine control unit was successfully programmed to accept the tangible replacement key or a location of the vehicle when the engine control unit was programmed to accept the tangible replacement key (paragraph 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, para 0061, system triggers machine 20 and vehicle 10 to initiate an authentication process and if authentication process is successfully completed based on code verification, para 0069, terminal 30 transmits command signal with identification code and when identification code matches, vehicle 10 performs control operation).
Regarding claim 16, Nishidai discloses a system comprising: one or more processors configured to receive identifying information about a vehicle from an engine control unit via an onboard diagnostic interface device coupled with the vehicle (Fig. 1 and 3, communication system 1, vehicle 10, portable machine 20, portable terminal 30, paragraph 0096, vehicle control unit 14, controls on-board apparatuses or acquires vehicle information) that is remotely located from the programming machine via an onboard diagnostic interface device and one or more communication networks, the engine control unit configured to start the vehicle responsive to a tangible first key being used to start the vehicle (paragraph 0028 and 0063, predetermined application program for vehicle 10 and use portable terminal 30 include a portable phone, a smartphone, a portable information terminal (PDA), paragraph 0058-0061, portable machine 20 functions as key of vehicle 10, portable machine 20 includes key unique to vehicle 10, and typically physical key of vehicle 10 (i. e., tangible key as replacement key)), 
the one or more processors configured to determine programming information needed to program the engine control unit of the vehicle to accept a tangible replacement key to activate the vehicle (paragraph 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, Fig. 3, paragraph 0072, control unit 14 controls vehicle 10, based on control description acquired from authentication unit 13, paragraph 0068-0069, vehicle program is activated, vehicle 10 performs control operation, based on received control description0
the one or more processors configured to send the programming information to the interface device and to program the engine control unit of the vehicle to accept the tangible replacement key to activate the vehicle using the programming information (paragraph 0111, vehicle 10A includes a vehicle communication unit 11A, a communication identification code generation unit 12A, an authentication unit 13A, and a vehicle control unit 14A, para 0077, vehicle communication unit 11 transmits communication identification code to portable communication unit 21) and to program the engine control unit of the vehicle to accept the replacement key to start the vehicle using the programming information (para 0082, portable terminal changed frequently and setting of portable machine to vehicle program needs to transferred to new one).
Nishidai specifically fails to disclose vehicle to the programming machine.
In analogous art, Wadhwani discloses vehicle to the programming machine (Fig. 2, SmartKey fob 286b, paragraph 0124-0125, device associated by device ID is a vehicle and smart key configured to pass information from vehicle via mobile phone, paragraph 0017, SmartKey fob interconnected to a number of user peripheral devices (e.g., programmable for changing functions under different contexts) 111a-c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicle portable machine (as an "FOB") of a vehicle user communicates with a vehicle through radio waves disclosed by Nishidai to use programmable device in communication with the processor and configured to communicate with outside devices  as taught by Wadhwani to use SmartKey fob and cause the SmartKey application/component to instantiate unlock vehicle feature and re-program SmartKey fob for making access to the features and data more reliable and secure [Wadhwani, paragraph 0018].
Regarding claim 17, Nishidai discloses the system of claim 16, wherein the interface device is an onboard diagnostic card (para 0136, controls on-board apparatuses or acquires vehicle information, based on user's command, para 0007, vehicle information setting device configured to set and control on-board apparatuses). 
Regarding claim 18, Nishidai discloses the system of claim 16, wherein, prior to programming the engine control unit of the vehicle to accept the tangible replacement key to activate the vehicle, the engine control unit is restricted to only accepting another previous key to activate the vehicle (paragraph 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, para 0068-0069, vehicle program is activated, vehicle 10 performs a control operation, based on received control description, para 0011, vehicle determines whether or not the registration of key code is correct, and completes registration if registration is correct).
Regarding claim 19, Nishidai discloses the system of claim 16, wherein the one or more processors are configured to be communicatively connected with the interface device via a wireless communication connection between the interface device and the one or more communication networks (Fig. 3, para 0009, 0016, system use public line network, transmits signal to an on-board controller in vehicle through portable machine, paragraph 0093, vehicle program creates a control description for vehicle 10 or instruction therefor, based on a user's operation (lock of a door, start of an engine)).
Regarding claim 20, Nishidai discloses the system of claim 16, wherein the one or more processors are configured to receive the identifying information about the vehicle by obtaining the identifying information from the engine control unit using the interface device, wherein the identifying information includes at least a vehicle identification number (para 0069, identification code matches recent communication identification code, vehicle 10 performs control operation, based on received control description, para 0064-65, vehicle 10 generates new communication identification code serving as key with which vehicle 10 authenticates). 
Response to Arguments
6.        Applicant's arguments filed December 03, 2020  have been fully considered but they are not persuasive. 
          On page 9, lines 9-10, and page 10, lines 7-12, and page 11, lines 21-22,  and page 12, lines 20-22, and page 14, lines 16-19,  the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Nishidai teaches as in Fig. 1 and 3, communication system 1, vehicle 10, portable machine 20, portable terminal 30, and vehicle control unit 14, controls on-board apparatuses or acquires vehicle information [0096] and system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10 [0063] and, portable machine 20 functions as key of vehicle 10, portable machine 20 includes key unique to vehicle 10, and typically physical key of vehicle 10 (i. e., tangible key as replacement key) [0058-0061], and paragraph 0063, system contains a predetermined executable application program (i.e., tangible) for operating vehicle 10, and vehicle program is activated, vehicle 10 performs control operation, based on received control description [0068-0069] and  vehicle program creates a control description for vehicle 10 or instruction therefor, based on a user's operation (lock of a door, start of an engine) [0093], and and portable terminal changed frequently and setting of portable machine a vehicle program in old portable terminal needs transferred to new one, portable terminal is replaced by a new one, and portable terminal frequently replaced by new [0014, 0082], and
Wadhwani teaches as in Fig. 2, SmartKey fob 286b, paragraph 0034, system use credentials, and/or actual software components for the SmartKey FOB (i.e., tangible) [0034] and device associated by device ID is a vehicle and smart key configured to pass information from vehicle via mobile phone [0124-0125] and, and SmartKey fob with additional peripheral devices interconnected to a number of user peripheral devices (e.g., programmable for changing functions under different contexts) 111a-c [017] and, and device setting update, a software update. and The medium of 18, wherein the key server is an OEM key server) [0151-0152].
Thus, Nishidai (US 2013/0237189 A1) and Wadhwani (US 2016/0267730 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689